It is ordered and adjudged that the said demurrer he, and the same is hereby, overruled on the authority of State, ex rel. Leonard, v. Duffy et al., ante,. 604. And the defendant not desiring to plead further, it is hereby ordered and adjudged that a writ of mandamus issue out of this court commanding* defendant to deliver to the relators or to the clerk of the court of common pleas of Shelby county, a proper youcher for the amount claimed in the petition.

Writ to issue.

Marshall, C. J., Johnson, Hough, Robinson, Jones and Matthias, JJ., concur.